Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/8/2020 have been fully considered but they are not persuasive.
A traverse is a request for reconsideration of a requirement to restrict that must include a written statement of the reasons for traverse, distinctly and specifically pointing out the supposed errors upon which the applicant relies for his or her conclusion that the requirement is in error.
The applicant has provided a written statement for traverse.  However, that written statement addresses the now amended claims and not those claims presented for restriction on 11/26/2018.  In particular the applicant’s arguments address the phrase “substantially cylindrical” which has been added by amendment on 9/8/2020.  As the arguments presented by applicant address newly amended claims, the previous restriction is maintained and elected claims 1-7 will be examined below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by URFER ALLEN D et al. (US 3423322 A).
Urfer teaches tableted detergents having improved green strength (see title).  In figure 1, Urfer teaches tablets having a generally cylindrical shape and beveled edges.
Concerning the applicant’s claim limitation to falling sideways onto the roll surface would depend upon the length of the cylinder, the angle of the bevels and the surface upon which the molded article was placed.  The applicant’s figure 4, shows the claimed molded article being dropped onto a commercial cooking appliance which appears to be tilted downward.  As any type of surface can be used, the tablets of Urfer could be on a surface which would allow the table to fall sideways onto the roll surface.  It should also be noted that falling sideways could be accomplished with any cylindrical object as it would depend on how the object fell.
Concerning claim 2, the tablet of Urfer are substantially conical.
Concerning claim 7, Urfer teaches various alkaline compounds including pyrophosphates and polyphosphates as suitable components for their invention (see col. 2, lines 3-26).  Various other suitable components are taught including alkaline compounds such as sodium metasilicate and nonionic surfactants like the Triton X-100.
Urfer fails to teach or suggest the use of grooves and cavities on the roll surface.

Claim(s) 1,2, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sunder, Matthias et al. (US 20020006890 A)1

Sunder teaches various suitable shaped for the non-compressed portion of the cleaning product including cylindrical and cylinder-segment-like shapes.  The shaped body can have rounded edges and corners may be rounded and edges can be beveled.
Sunder teaches the sizes of the cylinder can vary from being tablet shaped to being compact cylinder lengths having a height to diameter ratio of more than 1.
In paragraph 234, Sunder teaches the use of various alkaline compounds such as sodium hydroxide as components in their detergent.  And in paragraph 278, Sunder teaches the inclusion of nonionic surfactants.


Allowable Subject Matter
Claims 3, 4, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach or suggest the grooves required by claims 3 and 4 as well as the change in density of the cleaning product between the two ends of the cylindrical type shape.
Nor does the prior art provide motivation to modify the shape and density of the compositions in any manner that would lead to the grooves or varying densities.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/               Primary Examiner, Art Unit 1761